Citation Nr: 9908348	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from July 1952 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The Board notes at the outset that in November 1998 the 
veteran requested a videoconference hearing at the Los 
Angeles, California RO before a member of the Board of 
Veterans' Appeals.  The veteran was notified that a 
videoconference was scheduled for January 15, 1999.  The 
veteran failed to report for the conference without 
explanation or excuse.  This matter is appropriately before 
the Board for appellate review.


REMAND

The veteran seeks an increased evaluation for his service-
connected bipolar disorder, currently evaluated as 30 percent 
disabling.  He has alleged that his disability has increased 
in severity and that his condition is more severe than is 
reflected by current evaluations.  The Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) and that there is therefore a duty on the 
part of VA to assist him in the development of his claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In an informal hearing presentation dated in February 1999, 
the veteran's representative correctly points out that the 
last VA compensation and pension evaluation took place in 
1993.  The representative contends that the veteran is 
entitled to a current VA examination.  The Board notes that 
there are copious VAMC treatment records dated from January 
1994 through June 1998 associated with the claims file.  Some 
records contain quite detailed accounts of the veteran's 
condition.  However, the most recent records reflect that the 
veteran's condition was not stable.  None of the reports 
provide a complete assessment of the current level of the 
veteran's disability

Under 38 C.F.R. § 3.326(a) (1998), a VA examination will be 
authorized where there is a possibility of a valid claim.  
Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1998).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist includes the duty to obtain thorough and 
contemporaneous VA examinations.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following:

1. The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated or evaluated 
him for his service-connected mental 
disability since June 1998.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of any 
treatment records referred to by the 
veteran which have not been previously 
obtained.  These records should then be 
associated with the claims file.

2. The veteran should then be scheduled for 
a VA psychiatric evaluation to identify 
the current level of impairment resulting 
from the veteran's service-connected 
bipolar disorder.  The veteran's claims 
folder, including all information 
received pursuant to the above request, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should utilize the diagnostic 
criteria set forth in DSM- IV and assign 
a GAF score consistent with DSM-IV.  An 
explanation of the GAF score assigned and 
the rationale for all opinions expressed 
by the examiner should be clearly 
explained.  The report of examination 
should be associated with the veteran's 
claims folder.

3. Thereafter, the case should be reviewed 
by the RO.  If the benefits sought are 
not granted, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
provided an opportunity to respond.  
Subsequently, the claims folder should be 
returned to the Board for further review, 
if necessary.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






